Citation Nr: 1702775	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Genn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. This matter was previously before the Board in March 2015 and was remanded for further development.

Regarding the issue of entitlement to service connection for ischemic heart disease, as due to herbicide exposure, the Board notes that the Veteran and his spouse testified before a Veterans Law Judge during a June 2014 hearing. A transcript of that hearing is associated with the claims file.

The Board has reviewed the claims file in the Virtual VA and the Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The presiding Veterans Law Judge at the Veteran's June 2014 Board hearing is no longer with the Board. As such, the Board notified the Veteran in July 2016 that he was entitled to another hearing before the Board. 38 C.F.R. § 20.707; 38 C.F.R. § 19.3(b). In August 2016, the Veteran timely responded to the Board's letter, requesting a new Board hearing via videoconference, and further reiterated his desire for a Board hearing in a December 2016 brief submitted by his accredited representative. 38 C.F.R. § 20.707. The record reflects that the Veteran has not withdrawn this request and that a hearing has yet to be scheduled. Therefore, the Board finds that a remand to schedule the Veteran for a new Board hearing is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a videoconference hearing at the Nashville, Tennessee RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





